Citation Nr: 1000972	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected patellofemoral syndrome with 
service evidence of Pellegrini-Stieda syndrome, left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected patellofemoral syndrome with 
service evidence of degenerative changes and chondromalacia, 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to July 
2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which, in part, granted service connection 
for patellofemoral syndrome with service evidence of 
Pellegrini-Stieda syndrome of the left knee and 
patellofemoral syndrome with service evidence of degenerative 
changes and chondromalacia of the right knee.  The RO 
assigned initial noncompensable ratings for both 
disabilities, effective July 16, 2005.

In February 2007, during the pendency of this appeal, the RO 
granted a higher disability rating of 10 percent for 
patellofemoral syndrome with service evidence of Pellegrini-
Stieda syndrome of the left knee and patellofemoral syndrome 
with service evidence of degenerative changes and 
chondromalacia, right knee, effective July 16, 2005.  As a 
higher schedular evaluation for this disability is possible, 
the issue of entitlement to a rating in excess of 10 percent 
for both disabilities remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-
connected patellofemoral syndrome with service evidence of 
Pellegrini-Stieda syndrome disability, left knee and 
patellofemoral syndrome with service evidence of degenerative 
changes and chondromalacia, right knee.  The Board observes 
that the most recent VA examination in February 2005 for the 
Veteran is over 4 years old.  In light of VA's duty to 
conduct a thorough and contemporaneous medical examination, 
and considering the current contentions, the Board finds that 
a new VA examination is necessary in order to decide the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, the Veteran was not provided with a Veterans 
Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) notice 
letter informing him what evidence was needed to substantiate 
the claims.  The VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  This 
notice cannot be provided via a statement of the case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as this claim is being remanded for other reasons, 
it would be in the interests of judicial economy for the 
Veteran to receive the notice required by 38 U.S.C.A. § 5103. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative a letter ensuring that 
all notification and development action 
required by the VCAA (cited to above) for 
the claims currently on appeal is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures related to the 
Veteran's higher initial rating claims 
for his left and right knee disabilities 
are fully complied with and satisfied.  
The RO should request that the Veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as 
appropriate.

The RO should also request that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The Veteran should be afforded a VA 
orthopedic examination of the knees to 
assess the current manifestations of his 
bilateral knee disabilities.  The claims 
folder should be made available to the 
examiner for review, and the examiner is 
requested to acknowledge such review in 
the examination report or in an addendum.

The orthopedic examiner should report the 
Veteran's ranges of right and left knee 
flexion and extension in degrees; and 
determine whether the knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of range of motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.

The examiner should also report whether 
there is dislocation of the semilunar 
cartilage, knee instability or 
subluxation; as well as the severity of 
any instability or subluxation noted on 
examination.

The Veteran is advised that failure 
without good cause to report for 
scheduled examinations could result in 
the denial of his claims.  38 C.F.R. § 
3.655(a)-(b) (2009). 

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case considering all 
evidence received since the statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


